Citation Nr: 0507222	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include secondary service connection due to 
service-connected tinnitus.

2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1977 to October 
1994.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied service 
connection for a psychiatric disability, to include secondary 
service connection resulting from service-connected tinnitus.  
The RO also granted an increased evaluation for sinusitis, 
elevating this award from a noncompensable evaluation to 10 
percent.  The veteran appealed this evaluation.


FINDINGS OF FACT

1.  Sufficient evidence for equitable decisions of the issues 
on appeal has been obtained.

2.  The medical evidence has established an etiological link 
between the veteran's service-connected tinnitus and his 
chronic adjustment disorder with mixed anxiety and depressed 
mood.

3.  The lay and medical evidence has established that the 
veteran's chronic sinusitis is manifested by 11 to 12 non-
incapacitating attacks a year, usually lasting from two to 
three days, and are characterized by headaches, pain, and 
purulent discharge.




CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for a 
chronic adjustment disorder with mixed anxiety and depressed 
mood have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

2.  The criteria for a 30 percent evaluation, but not more, 
for sinusitis have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.14, 
4.97, Diagnostic Code 6510 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in May 2002 and August 2003.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to an increased evaluation for his 
sinusitis and service connection for his psychiatric 
disability.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The Statement of the Case (SOC) of 
April 2003 and subsequent Supplemental Statement of the Case 
(SSOC) informed the veteran of the pertinent law and 
regulations, and VA's reasons and bases for its 
determinations.  The content of these documents complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial VCAA notice was issued on the same date as the 
initial adverse decision in May 2002.  The Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless.  As all identified pertinent evidence regarding the 
claim decided below has been received and considered by the 
RO, there is no indication that disposition of this claim 
would have been different had the veteran received pre-
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded multiple VA compensation examinations in 
February 2002.  These examinations provided detailed medical 
histories, findings on examination, and appropriate opinions 
on the current severity of the sinusitis and the etiology of 
the veteran's psychiatric disorder.  While the examiner on 
the sinus examination did not specifically indicate that he 
had reviewed the claims file, he made specific references to 
prior diagnostic testing and treatment, to include a sinus X-
ray from 1998, that indicate he conducted a review of the 
medical history contained in the claims file.  The 
psychiatric examiner also discussed specific outpatient 
notations in his opinion.  Therefore, the Board concludes 
that these examiners had reviewed the relevant medical 
history and treatment records in connection with the 
compensation examinations.  Regardless, the histories 
provided by the examiners are accurate based on a review of 
the evidence in the claims file.  Based on this evidence, the 
Board finds that the compensation examinations are adequate 
for rating purposes.  As to any deficiency in the RO's 
instructions to the VA psychiatric examiner of February 2002, 
such potentially adverse instructions are harmless error 
based on the completely favorable Board decision on this 
issued, discussed below.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO made repeated requests for the veteran to identify 
evidence pertinent to his claims.  He has identified both VA 
and post-service military treatment.  These records have been 
obtained, to include service medical records.  At his hearing 
on appeal in September 2004, the veteran testified that he 
had received more recent treatment.  However, he requested 
that VA not attempt to obtain these records, as it would be 
quicker for him to obtain and submit these records to VA.  In 
November 2004, the veteran submitted these records.  He 
provided testimony before VA at a hearing held in September 
2004 and a transcript of this testimony has been associated 
with the claims file.  Thus, the Board concludes that all 
pertinent evidence regarding the issues decided below has 
been obtained and incorporated into the claims file.

It appears that the RO determined the additional evidence 
submitted in November 2004 were duplicates of previously 
considered evidence.  Notations on these records indicate 
that RO personnel reviewed them.  However, the Board's review 
of these records indicates they contain mental health clinic 
records that had not been previously associated with the 
claims file.  No further rating decision or SSOC was issued 
in regards to this evidence.  38 C.F.R. § 19.31.  However, 
based on the decision below that is completely favored to the 
veteran's secondary service connection claim, the Board finds 
that this error is harmless and does not require remand for 
readjudication.  In addition, as the records submitted in 
November 2004 do not discuss treatment of the veteran's sinus 
disorder, this evidence is not pertinent to this claim and 
the issuance of a SSOC is not required.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As VA has obtained 
all pertinent evidence that reasonable attempts to develop 
would provide, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decisions.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Psychiatric Disability

The service medical records do not contain any complaints, 
treatment, or diagnosis of a psychiatric disability.  The 
veteran denied having any prior medical history of 
psychiatric symptomatology on his military separation 
examination of July 1994.  On examination, his psychiatric 
evaluation was normal.

By rating decision of September 1998, the veteran was granted 
service connection for tinnitus.  In May 2001, he was seen in 
a VA outpatient clinic with complaints of difficulty hearing 
and ringing in his ears.  He denied ever seeking psychiatric 
treatment prior to this visit.  The veteran complained that 
his hearing loss and tinnitus made him feel irritable and 
depressed.  He claimed that due to the tinnitus he would 
become angry when interacting with others.  He denied any 
suicidal or homicide ideation.  The assessment was hearing 
loss, tinnitus, and irritability related to tinnitus.

The veteran was given a VA psychiatric consultation in May 
2001.  This consultation noted complaints similar to the 
outpatient record of May 2001.  On examination, the veteran 
had a mildly depressed mood.  The assessments were adjustment 
disorder with anxiety and depression, and tinnitus.  

VA mental health clinic records in July and August 2001 noted 
the veteran's continued complaints of tinnitus affecting his 
mental health.  He was treated with relaxation techniques.  
In August 2001, he reported that his tinnitus had adversely 
affected the quality of his life to the point that he 
occasionally wished he were dead.  However, he denied any 
intention to harm himself and had not formulated a plan.  On 
examination, the veteran was mildly anxious.  The assessments 
were mixed anxiety and depression, and tinnitus.  In a 
separate outpatient record of August 2001, it was noted that 
the veteran had been prescribed medication for his 
psychiatric complaints.  However, he reported that he had 
stopped taking this medication as it made him dizzy to the 
point he was afraid to drive, and his psychiatric symptoms 
had not been alleviated by the medication.  On examination, 
his mood was anxious and depressed, and his affect was 
neutral.  The assessment was adjustment disorder with anxiety 
and depression.  His medication was reportedly changed.  

VA medical health clinic records of August and September 2001 
reported that the veteran was being seen for "anxiety 
related to tinnitus..."  In September 2001, the veteran 
reported significant improvement with his symptoms.  It was 
noted that the veteran was regularly practicing his 
relaxation techniques and taking his prescribed medication.  
On examination, he was pleasant and relatively relaxed, 
smiled frequently, and spoke optimistically.  He reported 
decreased irritability and his mood was euthymic.  The 
assessment was anxiety not-otherwise-specified (NOS).  In 
December 2001, the veteran reported occasional depression and 
difficulty sleeping.  He acknowledged that he had not been 
regularly taking his medication.  The veteran stated that he 
used relaxation techniques to cope with his tinnitus.  On 
examination, his mood was fair and his affect was neutral.  
The assessment was chronic adjustment disorder with mixed 
anxiety and depressed mood.

The veteran was afforded a VA compensation examination in 
February 2002.  This examiner noted that he had reviewed the 
veteran's VA treatment records in detail.  The veteran 
reported that his psychiatric symptoms had decreased since 
treatment with medication and progressive relaxation 
exercises.  He rated his treatment as highly effective and 
also reported periods of remission of these symptoms.  He 
denied losing anytime from work due to his psychiatric 
disability.  The veteran complained that his tinnitus would 
cause him anxiety, frustration, interfere with his sleep, and 
he would become short with others.  However, he reported 
being happy with his job, family, and "where he is at in 
life."  The examiner noted the veteran "did not cite 
etiology for major depressive conditions or disabling anxiety 
at this time."

The mental status examination did not report any significant 
abnormality.  It was noted the veteran reported mild 
depression with delay in onset of sleep occurring two to 
three nights a week due to his tinnitus.  He noted that he 
had learned to disregard the tinnitus by using progressive 
relaxation exercises.  The diagnosis was chronic, mild 
adjustment disorder with mixed anxiety and depressed mood.  
The examiner commented:

At this time he has learned, with 
medication and therapy..., to combat and 
minimize these conditions.  He also 
recognizes that persons who do not suffer 
from tinnitus become frustrated, anxious 
and somewhat depressed due to every day 
stressors.

His mild depressive and anxiety symptoms 
may have been related to his tinnitus but 
they have not been significantly 
disabling in his occupational and social 
functioning.

The RO returned this examination report to the examiner to 
seek clarification.  The RO commented:

Outpatient treatment records have give 
diagnosis of adjustment disorder with 
anxiety and depression claimed by vet as 
caused by tinnitus.  Adjustment disorder 
is not subject to service connection.  
Please determine if a diagnosis of 
anxiety disorder or depressive disorder 
is in order or if adjustment disorder is 
more appropriate.  Please give opinion 
whether as likely as not, more likely 
than not, or less likely than not that 
any psychiatric disorder diagnosed is due 
to or materially aggravated by the 
service-connected tinnitus.  (Sic.)

In an addendum to the examination dated in March 2002, the 
diagnosis was changed to minimal unspecified adjustment 
disorder.  The examiner cited two outpatient records that 
noted an improvement in the symptomatology in September 2001, 
and increased symptomatology in December 2001 after the 
veteran had not regularly taken his prescribed medication.  
The examiner commented that the veteran: 

...responded to treatment and was 
functioning well - cognitively, 
emotionally, occupationally and socially 
in his family.  No depression or 
psychiatric impairment was found which 
was caused or materially aggravated by 
service connected tinnitus.

A VA outpatient record of May 2002, noted the veteran's 
report of doing a little better, but with no major changes.  
He reported that he was taking his medication and listening 
to relaxation tapes.  He indicated that his family had noted 
an improvement in his interactions.  On examination, his mood 
was fair and his affect was mildly anxious.  The assessment 
was chronic adjustment disorder with mixed anxiety and 
depressed mood, related to tinnitus.

In March 2003, the veteran reported that he continued to take 
his medication and listen to relaxation tapes.  He had no 
complaints.  On examination, his mood was good and his affect 
was euthymic.  The assessment was chronic, stable adjustment 
disorder with mixed anxiety and depressed mood.  In September 
2003 noted that the veteran complained of increased anxiety 
and frustration "with tinnitus."  He noted that he 
continued to listen to his relaxation tapes, but admitted 
missing doses of his prescribed medication.  On examination, 
his mood was fair and his affect was neutral.  The assessment 
was adjustment disorder with poor compliance.

In March 2004, the veteran reported that he had good control 
of his irritability and anxiety with the use of medication.  
He continued to use his relaxation tapes.  The veteran stated 
that he was coping with his tinnitus.  Examination revealed 
his mood to be good and his affect was euthymic.  The 
assessment was adjustment disorder.  In August 2004, the 
veteran claimed that he was still bothered by his tinnitus, 
but his medication had helped his mood.  On examination, his 
mood was good and his affect was euthymic.  The assessment 
was stable adjustment disorder.

The veteran has claimed in his written contentions and at his 
hearing on appeal in September 2004, that his current 
psychiatric disability is the result of his service-connected 
tinnitus.  He testified that he continues to suffer with a 
psychiatric disorder characterized by depression and anxiety.  
The veteran's spouse reported in June 2002 that the veteran 
had begun to complain of ringing in his ears in 1989.  It was 
at that same time she first noted behavior changes in the 
veteran.  She felt that the veteran's tinnitus bothered him 
to the point that he could not sleep.

A written statement from a co-worker received in September 
2004 noted that the veteran's job was very stressful.  It was 
reported that the veteran would become very irritable and 
frustrated when his hearing aids malfunctioned and he 
developed ringing in his ears.  The co-worker remembered that 
the veteran would complain of a lack of sleep due to his 
tinnitus.  It was noted that the veteran was replaced at his 
work doing switchboard operations due his hearing problems 
and mood swings.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

There are two medical opinions of record that directly 
discuss the etiological relationship between the veteran's 
service-connected tinnitus and his current psychiatric 
disability.  One was provided by the veteran's treating 
psychiatrist in May 2002 that found a medical nexus between 
the veteran's chronic adjustment disorder and his chronic 
tinnitus.

The other was provided by the VA compensation examiner (a 
clinical psychologist) in February and March 2002.  His 
opinions are a bit convoluted and appear contradictory.  In 
his first opinion of February 2002, the examiner appears to 
relate the veteran's psychiatric symptoms to the tinnitus.  
However, after receiving additional instructions from the RO, 
his second opinion found no medical nexus between the two 
disorders.

Both examiners reviewed the same history and both had access 
to the veteran's treatment records.  The veteran has 
consistently reported that his psychiatric symptoms developed 
after his tinnitus began, and the evidence of record 
corroborates this related history.  Both examiners have 
approximately equal medical credentials, although conceivably 
the psychiatrist's training is more extensive.  The veteran's 
treating psychiatrist had the opportunity to take an extended 
evaluation of the veteran's disability picture, as opposed 
the VA psychologist that apparently interviewed the veteran 
on one occasion.

The examiner's opinions of February and March 2002 appear 
flawed on two accounts.  In order to have a more precise 
medical opinion, the RO provided additional instructions to 
the VA psychologist (who used the term "may have" in the 
original nexus opinion).  However, these instructions were 
incorrect.  The RO informed the examiner that VA was 
prohibited from awarding service connection for an adjustment 
disorder.  This is not the case as 38 C.F.R. § 4.130, 
Diagnostic Code 9440, specifically provides diagnostic 
criteria for the rating of chronic adjustment disorders.  It 
appears that the RO has confused an adjustment disorder with 
congenital/developmental disabilities such as a personality 
disorder, which are specifically excluded under the 
provisions of 38 C.F.R. § 3.303.  Conceivably the RO felt 
that the diagnosis in February 2002 only connoted a transient 
disorder, not a chronic disability; however, this seems 
unlikely based on the plain reading of the RO's instructions 
and the repeated assessments of a chronic adjustment disorder 
in the treatment records.

It appears that the RO's instructions left the VA 
psychologist with the impression that he had to either 
diagnosis an anxiety and/or depressive disorder, or a medical 
nexus could not be established by law.  The Board finds that 
these instructions adversely tainted the examiner's addendum 
opinion in March 2002.

In addition, the VA psychologist appears to base his opinion 
of no medical nexus on the reports in the treatment records 
that appear to indicate improvement in the veteran's 
psychiatric symptoms.  However, the Board finds that these 
treatment records merely note improvement in symptomatology, 
not that the psychiatric disability had resolved or been 
cured.  See 38 C.F.R. § 4.130, Diagnostic Code 9440 (A 10 
percent evaluation can be awarded for a chronic adjustment 
disorder whose symptoms are controlled by continuous use of 
medication).  

The treatment records after March 2002 obviously report a 
chronic adjustment disorder that continues to be treated to 
the present time.  These records also indicate that the 
veteran's adjustment disorder is only controlled by the use 
of medication and relaxation techniques.  The overwhelming 
references in the treatment records establish that at least 
part of the cause of the veteran's anxiety and depression is 
related to his tinnitus, the specific reason that relaxation 
techniques were prescribed for the veteran.

Based on this analysis, the Board finds that the VA 
psychologist's and VA treating psychiatrist's opinions are, 
at the very least, of equal probative value.  Therefore, the 
evidence pertinent to the determination of an etiological 
link between the veteran's service-connected tinnitus and his 
current chronic adjustment disorder are in equipoise.  The 
reasonable doubt regarding the etiology of the veteran's 
adjustment disorder will be resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board 
concludes that secondary service connection for a chronic 
adjustment disorder with mixed anxiety and depressed mood is 
warranted under 38 C.F.R. § 3.310(a).


Increased Evaluation for Sinusitis

The veteran was given a VA sinus examination in February 
2002.  He complained of symptomatic sinusitis with pain and 
pressure in his face that was generally worse in the spring 
and autumn, but the examiner found that there was no history 
of recurrent attacks of sinusitis.  The veteran reported that 
treatment of these symptoms required the use of antibiotics 
about four or five times a year.  He also reported the daily 
use of allergy medication.  The veteran noted that his 
sinusitis occasionally interfered with his ability to breath 
through his nose.  It was reported by the examiner that there 
was no history of dyspnea, speech impairment, and purulent 
discharge.  On examination, the nares were patent.  The 
septum was midline without deviation or perforation.  There 
was no nasal discharge.  There was mild obstruction 
(approximately 40 percent) of both nasal passages.  There was 
no evidence of tenderness on palpation and no purulent 
drainage or crusting.  The diagnoses were chronic sinusitis 
(based on X-ray evidence taken in July 1998) with no 
sinusitis clinically found on present examination; and 
allergic rhinitis.

Multiple post-service military treatment records noted in 
January 2001 increased sinus symptoms with yellow discharge.  
The assessments included sinusitis.  In late January 2001, 
the veteran's spouse telephoned the physician and informed 
her that the medication given to treat the sinusitis had not 
helped.  His prescription was changed.  In September 2001, 
the veteran was seen again for recurring sinusitis.  He 
complained of headaches, facial pain, and dizziness with 
movement.  Examination revealed tenderness about the areas of 
the sinuses, but without edema or exudates.  The assessments 
were sinusitis and probable allergic rhinitis.  

In February 2002, the veteran was again seen for complaints 
that included sinus pain and pressure.  He noted for the past 
two weeks he had sinus congestion, ear pain, post-nasal drip, 
coughed up thick yellow mucus, trouble breathing upon 
physical exertion, wheezing, and chest pain with cough.  On 
examination, his eardrums were clear but bulging.  The lungs 
were clear bilaterally.  The assessment was recurrent 
sinusitis.  In July 2002, he complained of facial pressure, 
throbbing pain about both eyes, fever for the past week, gray 
nasal discharge, post-nasal drip, and dizziness.  On 
examination, the veteran was positive for "facial 
pressure," gray-green discharge, and post-nasal drip.  His 
lungs were clear.  The assessment was acute sinusitis.  In 
November 2002, the veteran complained of sinus pain and other 
"sinus URI symptoms."  On examination, there was some nasal 
congestion, but otherwise his nose, ears, and throat were 
within normal limits.  The assessments included upper 
respiratory infection.  

In March 2003, the veteran complained of pressure about the 
sinuses and ears, and post-nasal drip for the past 72 hours.  
On examination, the eardrums were gray and thick with mucus 
in posterior pharynx.  The assessment was illegible.  In May 
2003, the veteran complained of nasal congestion, sore 
throat, and shortness of breath.  On examination, the throat 
showed signs of post-nasal drip; the nose was red and swollen 
with mucus present.  The lungs were clear.  The assessment 
was upper respiratory infection.  

The veteran testified that during his episodes of sinusitis 
he experienced pain and pressure in his face, nasal drainage, 
and headaches.  These symptoms usually occurred 11 to 12 
times a year, usually in the spring and autumn.  He appeared 
to claim that during each episode he missed two to three days 
of work.  The veteran has claimed that during most 
symptomatic episodes he did not seek medical treatment, but 
merely took medication he had available.  

In June 2002, the veteran's spouse submitted a typed 
statement in which she reported the veteran's sinus symptoms 
and that these symptoms were becoming more severe and 
frequent.  His symptoms were especially bad during dry times 
of year.  She noted that the veteran usually did not seek 
medical treatment for his complaints.

The veteran submitted statements from his co-workers who had 
witnessed his chronic sinus symptoms.  It was reported that 
these symptoms were becoming more severe and frequent, and 
required the veteran to lose increasing time from work.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's residuals of chronic sinusitis are currently 
evaluated as 10 percent disabling under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.97, Diagnostic Code 6510 
(chronic pansinusitis), effective from March 16, 1998.  Under 
these diagnostic criteria, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is given for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries, rate as 50 percent 
disabling.  An incapacitating episode of sinusitis is defined 
as one that requires bed rest and treatment by a physician.

The veteran and his co-workers have indicated that the 
veteran misses time from work due to his sinusitis attacks.  
He also seeks periodic treatment from physicians; the most in 
one year was in 2002 when he was seen on three occasions for 
his sinus complaints.  There is no report from the physicians 
that these episodes required bed rest and the objective 
symptoms could vary a great deal.  In 2002 for instance, 
examination in February and July appear to confirm nasal 
congestion, post-nasal drip, and nasal discharge.  However, 
in November 2002 the only abnormality found was nasal 
congestion, with his upper respiratory system otherwise 
within normal limits.  This pattern appears to be the same 
for the years covered by this appeal.  

On one occasion, the duration of the sinusitis symptoms 
appears to have lasted up to one month.  In January 2001 the 
veteran was initially seen and given medication, which his 
spouse reported later that month had not alleviated the 
symptoms.  This is the longest period of continual 
symptomatology in the medical records.  In February 2002, the 
veteran reported two weeks of sinus symptoms and in March 
2003 he reported sinus problems for the past 72 hours.  The 
veteran at his hearing in September 2004 indicated that the 
duration of a sinusitis attack was usually two to three days.  
Regardless, in no case has any physician prescribed bed rest 
or indicated that the sinusitis had left the veteran 
incapacitated, and there is little evidence that the episodes 
of sinusitis usually lasted more than from a few days, with a 
possible four weeks of symptomatology noted on one occasion 
in January 2001.  Based on this evidence, the Board finds 
that a 30 percent evaluation is not warranted under Code 6510 
for prolonged or incapacitating episodes of sinusitis.

The veteran has testified that he suffers 11 to 12 episodes 
of nonincapacitating sinusitis a year that apparently 
required him to miss up to two to three days of work for each 
episode.  Thus, the veteran appears to miss from two to three 
days of work each month due to sinus problems.  His co-
workers and spouse appear to confirm these episodes.  The 
veteran indicates that he does not always seek medical 
treatment for each episode.  Based on the confirmed 
symptomatology noted in the medical evidence, and the lay 
statements that corroborate the veteran's testimony, the 
Board finds his testimony to be creditable.  Therefore, the 
evidence establishes that the veteran suffers with 11 to 12 
non-incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge.  This symptomatology 
warrants a 30 percent evaluation under Code 6510.

The evidence does not support a 50 percent evaluation for 
sinusitis.  The veteran has not had any type of surgery, 
chronic osteomyelitis, nor near constant sinusitis symptoms.  
While a monthly attack of sinusitis (usually lasting two to 
three days) obviously will cause occupational and social 
impairment, these symptoms cannot be characterized as near 
constant.  Thus, an evaluation in excess of 30 percent 
disabling is not supported by either the medical or lay 
evidence.


Conclusion

Based on the above analysis, the evidence supports the grant 
of entitlement to secondary service connection for a chronic 
adjustment disorder with mixed anxiety and depressed mood, 
and entitlement to a 30 percent evaluation for chronic 
sinusitis.  A preponderance of the evidence is against an 
evaluation in excess of 30 percent disabling for the 
sinusitis.  While the appellant is competent to report 
symptoms, a preponderance of the medical findings does not 
support a higher evaluation.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment, diagnosis, and etiology of a 
disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against a higher compensation evaluation, and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert, supra.


ORDER

Entitlement to secondary service connection for a chronic 
adjustment disorder with mixed anxiety and depressed mood is 
granted.

Entitlement to a 30 percent evaluation, but not more, for 
sinusitis is granted, subject to the laws and regulations 
governing payment of VA benefits.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


